FOURTH DIVISION
                             ELLINGTON, P. J.,
                          MERCIER and GOBEIL, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                 September 28, 2018




In the Court of Appeals of Georgia
 A16A0945. THE MAYOR AND ALDERMEN OF THE CITY OF
     GARDEN CITY v. HARRIS et al.

      ELLINGTON, Presiding Judge.

      In The Mayor and Aldermen of the City of Garden City v. Harris, 302 Ga. 853

(809 SE2d 806) (2018), the Supreme Court of Georgia reversed this Court’s decision

in The Mayor and Aldermen of the City of Garden City v. Harris, 339 Ga. App. 452

(793 SE2d 628) (2016). Accordingly, we vacate our prior opinion and adopt the

opinion of the Supreme Court. The judgment of the trial court is reversed.

      Judgment reversed. Mercier and Gobeil, JJ., concur.